



Exhibit 10.40


OCEANFIRST FINANCIAL CORP.
2020 STOCK INCENTIVE PLAN
OPTION AWARD AGREEMENT
GRANT OF [XX, 20XX]




Name of Recipient:
XX



Total Stock Award:
XX



Exercise Price Per Share: XX


Installment Schedule:
[20]% of Award for each year of the [5] year Vesting Schedule as follows:

[1st installment XX


2nd installment XX
3rd installment XX
4th installment XX
5th installment     XX]


Vesting Schedule:
Installments are earned after each period of continuous employment commencing on
[March 1, XX] and on each

[March 1st thereafter] through [March 1, XX].


Date of Grant:
XX



Payment of Exercise Price:
The Exercise Price may be paid by delivery of any combination of cash, Common
Stock or other consideration (to the permitted under the Plan) having a Fair
Market Value on the exercise date equal to the total Exercise Price, including a
cashless exercise arrangement with a qualifying broker-dealer or a constructive
stock swap or “net exercise”.



Effect of Termination of
Employment because of:


(a) Death or Disability:
All unvested shares subject to this Stock Award vest immediately upon such
termination of employment.



(b) Cause:
All unvested shares subject to this Stock Award shall be forfeited as of the
date of termination and any rights the Recipient had to such shares become null
and void.



(c) Other Reasons:
Unless otherwise determined by the Committee, all unvested shares subject to
this Stock Award shall be forfeited as of the date of termination and any rights
the Recipient had to such shares become null and void.



Voting:
Recipient is entitled to direct the Trustee as to the voting of shares subject
to this Stock Award that have been granted but have not yet been earned and
distributed.








--------------------------------------------------------------------------------





Non-Transferability:
The Recipient of this Stock Award shall not sell, transfer, assign, pledge or
otherwise encumber Shares subject to this Stock Award until full vesting of such
Shares has occurred. The period of time between the Date of Grant and the date
Shares subject to this Award Agreement become vested is referred to herein as
the “Restricted Period.” All certificates representing Shares subject to this
Award Agreement shall have endorsed thereon the following legend: “The shares
represented by this certificate are subject to an agreement between the Holding
Company and the registered holder, a copy of which is on file at the principal
office of the Holding Company.”



Unless determined otherwise by the Committee and except in the event of the
Recipient's death or pursuant to a domestic relations order, this Stock Award is
not transferable and may be earned only in the Recipient's lifetime. Upon the
death of the Recipient, this Stock Award is transferable by will or the laws of
descent and distribution. The terms of the OceanFirst Financial Corp. 2020 Stock
Incentive Plan, as amended (the “Plan”), and this Stock Award Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Recipient.


In the event the Recipient is subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended, the Committee must give written
consent to permit the shares subject to this Stock Award Agreement to be sold or
otherwise disposed of within six (6) months following the Date of Grant of this
Stock Award.


Distribution:
The certificate or certificates evidencing Shares subject to this Stock Award
shall be delivered to and deposited with a trustee or with the Secretary of the
Holding Company as Escrow Agent in this transaction (either referred to herein
as the “Trustee”). Such certificates are to be held by the Trustee until
termination of the Restricted Period. Shares of Common Stock, plus any dividends
and earnings on such shares, will be distributed as soon as practicable upon
termination of the Restricted Period.

    
Designation of Beneficiary:
A Beneficiary may be designated in writing (subject to such requirements as the
Committee may specify in its discretion) to receive in the event of death, any
Award to which the Recipient would be entitled pursuant to the Plan under the
Stock Award Agreement.



The Committee hereby grants to the individual named above (“Recipient”) a Stock
Award for the number of Shares listed above, subject to the terms and conditions
of the Plan and this Stock Award Agreement. In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Stock
Award Agreement, the terms and conditions of the Plan shall prevail.


Neither the Plan or this Award Agreement create any right on the part of an
employee to continue in the service of OceanFirst Bank, N.A. (the “Bank”),
OceanFirst Financial Corp. or any affiliates thereof. Unless otherwise defined
herein, all capitalized terms herein shall have the same meaning as those
contained in the Plan.


The Holding Company shall not be required to transfer on its books any Shares
which have been sold or transferred in violation of any of the provisions set
forth in this Stock Award Agreement. The parties agree





--------------------------------------------------------------------------------





to execute such further instruments and take such actions as may be reasonably
necessary to carry out the intent of this Stock Award Agreement.


The Recipient agrees to make appropriate arrangements with the Holding Company
(or parent or subsidiary employing or retaining the Recipient) for satisfaction
of any Federal, state, local and foreign income and employment tax withholding
requirements applicable to Shares subject to this Award Agreement. The Recipient
represents that the Recipient has consulted with any tax consultants deemed
advisable in connection with this Stock Award and that Recipient is not relying
on the Holding Company for any tax advice.


This Stock Award and any Shares covered by this Stock Award are subject to
forfeiture or “clawback” to the extent required by law or pursuant to such
forfeiture or clawback policy as has been or may be adopted by the Holding
Company’s Board of Directors from time to time.
The Recipient agrees that during his or her employment with the Bank and of one
year after the termination of such employment for any reason, the Recipient
shall not directly or indirectly (i) recruit, solicit or otherwise induce or
attempt to induce any employees of the Bank or any of its subsidiaries to leave
their employment or (ii) call upon, solicit, divert or take away, or attempt to
divert or take away, the business or patronage of any client, customer licensee,
vendor, collaborator or corporate partner of the Bank or any of its subsidiaries
that had a business relationship with the Bank or any of its subsidiaries at the
time of termination of the Recipient’s employment with the Bank or at any time
during the six-month period ending on the Recipient’s date of termination.
The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors, or the Committee thereof, in respect
of the Plan and this Stock Award Agreement shall be final and conclusive.


The Plan is incorporated herein by reference. The Plan and this Stock Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Holding Company and the Recipient with respect to the subject
matter hereof, and may not be modified adversely to the Recipient’s interest
except by means of a writing signed by the Holding Company and the Recipient.
This Stock Award Agreement is governed by the internal substantive laws, but not
the choice of law rules, of New Jersey.


IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Stock Award
Agreement to be executed, and said Recipient has hereunto set his hand, as of
this XX day of XX.




OCEANFIRST FINANCIAL CORP.




By:___________________________
    Name:
Title:








RECIPIENT




______________________________
XX



